IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-30556
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

JEANI M. SMITH,

                                           Defendant-Appellant.


                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 95-CR-30028
                         - - - - - - - - - -
                           January 15, 1997
Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Jeani M. Smith pleaded guilty to a one-count Bill of

Information charging her with bank fraud in violation of 18

U.S.C. § 1344.    Smith asserts that the district court erred in

enhancing her base offense level for amount of loss, more than

minimal planning, and abuse of trust.    The district court did not

err in applying any of these enhancements.    Payments of

restitution may not be used to reduce the amount of loss.        United


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-30556
                               - 2 -

States v. Akin, 62 F.3d 700, 702 (5th Cir. 1995).     The guidelines

define "more than minimal planning" as "more planning than is

typical for commission of the offense in a simple form."

§ 1B1.1, comment. (n.1(f)).   It "is deemed present in any case

involving repeated acts over a period of time, unless it is clear

that each instance was purely opportune."     Id.   The record shows

that Smith stole the checks and forged them over a two-month

period and made a false debit entry to attempt to cover $3000 of

the fraud.   Finally, Smith’s position of trust "significantly

facilitated" the commission of the offense.     United States v.

Fisher, 7 F.3d 69, 70-71 (5th Cir. 1993).

     Smith argues that the district court erred by not granting a

downward departure for overstatement of her criminal history or

diminished mental capacity.   “The imposition of a lawful sentence

coupled with the decision not to depart from the guidelines

provides no ground for relief.”      United States v. DiMarco, 46

F.3d 476, 477 (5th Cir. 1995); 18 U.S.C. § 3742(a).

     The district court did not err in denying either Smith’s

motion to reconsider the sentence imposed or in denying her

motion for released pending appeal because Smith has not shown

any error in the sentence imposed.    See United States v. Clark,

917 F.2d 177, 178-79 (5th Cir. 1990).

     AFFIRMED.